—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Kohm, J.), rendered January 10, 1994, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The evidence adduced at the Hinton hearing (see, People v Hinton, 31 NY2d 71, cert denied 410 US 911), was sufficient to support the court’s decision to close the courtroom. Both undercover officers testified that they feared for their personal safety, and indicated that they regularly worked in the area of the defendant’s arrest, and would continue to do so. Accordingly, the court did not improvidently exercise its discretion in closing the courtroom during the officers’ testimony (see, People v Martinez, 82 NY2d 436; People v Hosien, 204 AD2d 658; People v Skinner, 204 AD2d 664).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Thompson, J. P., Altman, Krausman and Goldstein, JJ., concur.